            Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOUJOUD ACHKAR and,                                  :
JOSEPH ACHKAR,                                       :        CIVIL ACTION
               Plaintiffs,                           :
                                                     :
                 vs.                                 :
                                                     :        NO. 5:18-cv-02860-JFL
WISCONSIN CHEESE GROUP, LLC                          :
d/b/a LA MORENITA BRAND and                          :
WALMART, INC.                                        :
                Defendants.                          :        JURY TRIAL DEMANDED

                            PLAINTIFFS’ PRE-TRIAL MEMORANDUM

I.      NATURE OF ACTION

        Plaintiffs, Noujoud Achkar and Joseph Achkar, filed this suit under Product Liability/Strict

Liability, Breach of Express or Implied Warranty. Jurisdiction is premised under Diversity of

Citizenship, 28 U.S.C § 1332.

II.     STATEMENT OF FACTS

        On or about May 1, 2017,1 Plaintiff, Noujoud Achkar, purchased a cheese product called

La Morenita Queso Fresco at Walmart and consumed the product on the same day. After spending

a restless night, Mrs. Achkar, became ill and was taken to Lehigh Valley Hospital in Allentown,

Pennsylvania where she fell into unconsciousness for over two weeks. During the course of the

hospitalization, due to the severity of the situation, the hospital referred the matter to Pennsylvania

Department of Health to conduct an investigation.

        While Plaintiff was still in the hospital, the Department of Health came to her house and

confiscated all the food products in the refrigerator for testing. After testing everything, they




1The date of purchase is subject to some dispute, and is going to be explored at the Walmart’s corporate designee’s
deposition in order to establish the precise date of purchase.
            Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 2 of 8



determined that the cheese product eaten by Mrs. Achkar, and manufactured by Defendant,

Wisconsin Cheese Group, LLC d/b/a La Morenita Brand, was contaminated with listeria.

       As a result of the listeria poisoning, Plaintiff, remained hospitalized at Lehigh Valley

Hospital from May 2, 2017 through June 6, 2017. Even upon discharge from the hospital, she

required intensive home care and daily intravenous antibiotics for four weeks.

       Defendant, Wisconsin Cheese Group, LLC d/b/a La Morenita Brand manufactured and

distributed the tainted cheese using Defendant, Walmart, Inc., as a distributor. The cheese sold by

Defendant, Walmart, Inc., is expected to reach and does reach the user or consumer without

substantial change in the condition in which it is sold. Walmart designed and controlled the

distribution process from obtaining the product from the supplier and selling it to consumers. The

product was defective because there are not safe levels of listeria in food for public consumption.

       It is Plaintiffs’ contention that this is a strict liability case. Listeria is only caused by a

bacteria associated with manufacturing food. It is not caused by a purchaser’s neglect such as a

failure to refrigerate, as those temperatures would not kill the bacteria; listeria contamination is

known as the modern plague because it must be controlled at the factory level, and once it is out,

it is out. Listeria infection can and does cause serious consequences including death. In this case,

Plaintiff’s brain was infected with the bacteria which further complicated her treatment and

recovery.



III.   DAMAGES

       Plaintiff is a Medicare beneficiary and therefore there is a lien on the medical bills that it

paid for her treatment. The other elements of her damages, the pain and suffering, and the fear of

having a near-death illness are not subject to precise calculation.
           Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 3 of 8




IV.   WITNESS LIST

      A.       Plaintiff, Noujoud Achkar, liability and damage witness;

      B.       Plaintiff, Joseph Achkar, liability and damage witness;

      C.       Fadi Achkar, Plaintiffs’ son who observed his mother’s grave illness;

      D.       Manal Achkar, Plaintiffs’ daughter who observed her mother’s grave illness;

      E.       Hannah Achar, Plaintiffs’ daughter-in-law who observed Plaintiff’s grave illness;

      F.       Yehia Y. Mishririki, M.D., Plaintiff’s family physician who was her in follow up
               from the hospital;

      G.       Mohamed J Qasing, M.D., attending physician who saw Plaintiff in the hospital;

      H.       Carla Rossi, M.D., attending physician who saw Plaintiff in the hospital;

      I.       Dongxilxsiang, Xia, M.D., physician with PA Department of Health;

      J.       Kriisten Baracelli, M.D., attending physician who saw Plaintiff in the hospital;

      K.       Jared Seiders, Department of Health investigator concerning listeria;

      L.       Jahangir Khan; M.D., attending physician who saw Plaintiff in the hospital;

      M.       Kerry Pollard, Department of Health investigator concerning listeria;

      N.       Dale Loosenegger: Wisconsin Cheese employee;

      O.       Michelle Riese: Wisconsin Cheese employee;

      P.       Professor Michael Sulzinski, Ph.D.: Plaintiffs’ expert on listeria;

      Q.       Corporate designee from WalMart concerning sale of product
      Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 4 of 8




V.   EXHIBITS

            P-1: Report/Affidavit of Michael A. Sulzinski, Ph.D. (with Curriculum Vitae and
            attached Appendixes and Exhibits)

        4 Photographs of La Morenita Queso Fresco Packaging (previously marked P-1 , P-
           2, P-3 and P-4) {Also D-2}

     P-3: PA Dept. of Health Bureau of Laboratories report dated May 19, 2017 (previously
            marked P-5)

     P-4: PA Dept. of Health Bureau of Laboratories report dated May 1 1, 2017 (previously
            marked P-6)

     P-5: PA Dept. of Health Bureau of Laboratories receipt dated May 10, 2017 (previously
            marked P-7)

     P-6: PA Dept. of Health Bureau "General Continuation Sheet-2 pages (previously
            marked P-9)

     P-7:   PA Dept. of Health Bureau of Laboratories report dated May 12, 2017-2 pages
            (previously marked p- 10)

     P-8:   API Listeria /Biomerieux test results dated May 1 8, 2017 (previously marked
            P11)
     P-9: Wisconsin Cheese Group Product Usage Report dated January 18, 2017 (previously
            marked P- 16)

     P-IO: Wisconsin Cheese Group invoice # 1 19888 dated February 2, 2017 (previously
            marked P-18) {Also D-6}

     P-11: Wisconsin Cheese Group Picking Ticket dated January 27, 2017 (previously
            marked P-19) {Also D-7}

     P-12: Wisconsin Cheese Group Pallet 880 Report dated January 19, 2017 (previously
            marked POO) {Also 1)-8}

     P-13•. Wisconsin Cheese Group Pallet 2535 Report dated January 19, 2017 (previously
            marked POI) {Also D-8}

     P-14: Wisconsin Cheese Group Pallet 879 Report dated January 19, 2017 (previously
            marked P-22)

     P-15: LM 240Z Fresco pos Qty- Whitehall, PA- 4 pages (Waimart) {Also D-9}
  Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 5 of 8



P-16: U.S. Food and Drug Administration Establishment Inspection Report dated
       August 16, 2017 {Also D-5}

P-17: Wisconsin Cheese Group 2.6.3.06 Product Withdrawal & Recall Program
       (previously marked P-24)

P-18: Deposition Transcript of Dale Losenegger with Exhibits (Already in possession of
       Defendants)

P-19: Deposition Transcript of Michelle Riese with Exhibits (Already in possession of
       Defendants)

POO: Deposition Transcript of Fadi Achkar with Exhibits (Already in possession of
      Defendants)

P-21: Deposition Transcript of Joseph Achkar (Already in possession of Defendants)

P-22: Deposition Transcript of Noujoud Achkar with Exhibits (Already in possession of
       Defendants).

P-23: Deposition Transcript/Videotape of Michael A. Sulzinski, Ph.D. (if Dr. Sulzinski
       does not testify at trial)

P-24: PA Dept. of Health redacted email dated July 18, 2017 regarding retest of string
       cheese on July 10-12, 2017 (Already in possession ofl)efendants)
P-25: PA Dept. of Health redacted email dated July 12 2017 regarding retest of string
       cheese on July 10-12, 2017 (Already in possession of Defendants)

P-26: Taber's 2005 Medical Dictionary entries on bacteremia, incubation, Listeria,
       Listeria monocytogenes, listeriosis, and Occam's razor—8 pages

P-27•. PA Dept. of Health redacted email dated May 23, 2017 (Already in possession of
       Defendants)

P-28: PA Dept. of Health redacted email dated August 3, 2017 (Already in possession of
       Defendants)

P-29: Requests for Admissions with answers from Defendant, Wisconsin Cheese Group
       (Already in possession of Defendants)

P-30•. Requests for Admissions with answers from Defendant, Walmart. (Already in
       possession of Defendants)

P-31: Defendant, Wisconsin Cheese Group's Answers to Plaintiffs' Interrogatories
       (Already in possession of Defendants)
P-32: Defendant, Walmart's Answers to Plaintiffs' Interrogatories (Already in possession
       of Defendants)
          Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 6 of 8



        P-33: Defendant, Walmart's Answers to Plaintiffs' Request For Production of
               Documents (Already in possession of Defendants)

        P-34: Defendant, Walmart's Answers to Wisconsin Cheese Group's Interrogatories
               (Already in possession of Defendants)

        P-35: Defendant, Walmart's Answers to Wisconsin Cheese Group's Request For
               Production of Documents (Already in possession of Defendants)

        P-36: Plaintiffs Medical Bills (Already in possession of Defendants)

        P-37: CMS Medicare Lien: $59,701.51.

        P-38: Lehigh Valley Hospital Records (Already in possession of Defendants)
               not attached due to size).

        P-39 Deposition Transcript of Walmart Corporate Designee (To be taken on April 15,
              2019).

        P-40 All Walmart receipts to be produced by Walmart in delayed Deposition.

        P-41 Pa Department of Health Records (Already in possession of Defendants)

        P-42 Records from Department of Health and Human Services Center for

        Disease Control.


        P-43 Records from U.S. Food & Drug Administration (Already in possession of
              Defendants)

        P-44 Yehia Y. Mishriki, M.D. Records (Already in possession of Defendants; deposition
              pending upon the availability of the doctor)

        P-45 Kristin Baracalli, D.O. Records (Already in possession of Defendants; deposition
              pending upon the availability of the doctor)

        Plaintiffs, Noujoud Achkar and Joseph Achkar, reserve the right to introduce any and

all exhibits nominated/identified by all Defendants; and Plaintiffs reserve the right to

supplement this list if and when new discoverable material becomes available prior to trial.

Medical depositions are awaiting doctor availability. Professor Sulzinski will appear in person

to testify.
          Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 7 of 8




VI.     LEGAL ISSUES

       1. WHETHER PLAINTIFF HAS PROVEN BY A PREPONDERANCE THAT SHE ATE
        LISTERIA TAINTED CHEESE PRODUCED BY WISCONSIN CHEESE AND SOLD
        TO PLAINTIFF BY WAL-MART?

       2. WHETHER PLAINTIFF IS ENTITLED TO A DIRECTED VEDICT ON STRICT
        LIABILITY?

       3. WHETHER  DEFENDANT , WAL-MART, IS LIABLE FOR BOTH
        COMPENSATORY AND PUNITIVE BECAUSE IT SOLD THE CHEESE PRODUCT
        AFTER THE "SELL BY" DATE?




VII.    OBJECTIONS TO TRIAL EXHIBITS

        Plaintiff has not yet seen a final list of Defendants’ trial exhibits.

VIII. REPORT/CURRICULUM VITAE OF ALL EXPERTS

        See attached report and Curriculum Vitae of Michael A. Sulzinski, Ph.D.


                                                THE ORLOSKI LAW FIRM


                                                Richard J. Orloski
                                                Richard J. Orloski
                                                Attorney for Plaintiff
                                                Attorney I.D. No. 09857
                                                111 N. Cedar Crest Blvd.
                                                Allentown, PA 18104
                                                (610) 433-2363
          Case 5:18-cv-02860-JFL Document 43 Filed 04/10/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE
       I, Richard J. Orloski, hereby certify that I served a true and correct copy of the foregoing

document upon the following person(s) by electronic filing, on the date and time indicated by the

Court, addressed as follows:


John J. Delany, III, Esquire
Robert Albert Disandro, Esquire
Delany McBride
1500 JFK Boulevard
Suite 415
Philadelphia, PA 19102
jjd@delanymcbride.com
rds@delanymcbride.com

Brendan M. Howton, Esquire
William J. Ferren & Associates
1500 Market Street
Suite 2920
Philadelphia, PA 19102
bhowton@travelers.com


DATE: ______________




                                                     THE ORLOSKI LAW FIRM




                                                     _________________________
                                                     Richard J. Orloski
                                                     Attorney for Plaintiffs
                                                     Attorney I.D. No. 09857
                                                     111 N. Cedar Crest Blvd.
                                                     Allentown, PA 18104
                                                     (610) 433-2363
